DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I corresponding to pending Claims 1-9 and 11-12 in the reply filed on 2/4/2021 is acknowledged.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN105543649)(cited on IDS).
With respect to Claims 1-2 and 4, Zhao teaches a clad steel plate comprising a softer base material and harder cladding materials provided on both side surfaces of the base material, wherein the base material is an austenitic high-manganese steel, the cladding materials comprise martensitic steel, and the base and cladding materials have compositions, by weight%, as follows (para. 8-50):

Base Material
Claim 1
Base Material
Claim 2
Zhao Base Material
C
0.3-1.4
“
1.0-1.35
Mn
12-25
“
11-19
Si
-
0.03-2.0
0.3-0.9
Al
-
0.02-2.5
0.02-0.06
N
-
≤ 0.04
-
P
-
≤ 0.03
≤ 0.01
S
-
≤ 0.03
≤ 0.005
Fe
Balance with impurities
Balance with impurities
Balance with impurities



Cladding Material
Claim 1
Cladding Material
Claim 4
Zhao Cladding Material
C
0.09-0.4
“
0.35-0.45
Mn
0.3-4.5
“
0.3-1.0
Si
-
0.03-1.0
0.8-1.6
Al
-
0.02-0.3
0.02-0.06
N
-
≤ 0.04
-
P
-
≤ 0.03
≤ 0.01
S
-
≤ 0.03
≤ 0.005
B
-
0.0005-0.005
0.001-0.003
Other
-
-
Ni: 0.3-1.2
Cr: 0.3-1.0
Mo: 0.2-0.8
Cu: 0.2-0.6
Ti: 0.01-0.05
Fe
Balance with impurities
Balance with impurities
Balance with impurities



With respect to Claim 3, Zhao teaches a base steel material which may further comprise 0.9-1.8 wt% of Mo (para. 50-51), overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 5, Zhao teaches the cladding material comprises, by weight%, Ni: 0.3-1.2, Cr: 0.3-1.0, Mo: 0.2-0.8, and Ti: 0.01-0.05, (para. 15-17, 19, 28-30, 32) overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 6, Zhao teaches that the clad steel plate comprises a thickness ratio of the cladding material to base material to cladding material of 1: (1.25-2): 1. (para. 53).  Zhao, therefore, teaches a base material comprising approximately 38.5% to 50% of a thickness of the clad steel plate, falling within the claimed range.
With respect to Claim 7, Zhao is silent as to the yield strength and a product of tensile strength and elongation of the clad steel plate.  However, as Zhao teaches a clad steel plate with the same structure and base and cladding materials having the same microstructure and substantially overlapping composition, it would be expected to necessarily result in the same properties, including yield strength, tensile strength, and elongation. MPEP 2112.01.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of 
With respect to Claim 8, Zhao teaches that the base material microstructure comprises a single austenite phase structure, and teaches processing steps to obtain completely single austenite phase, and is therefore deemed to teach a base material microstructure meeting the instant claim. (para. 49, 55, 64, 66, 70, 116).  Furthermore, as Zhao is drawn to a base material comprising a single austenite phase, it would have been obvious to one of ordinary skill in the art to form a base material consisting of a single austenite phase to maximize the desired properties of the base material microstructure. 
With respect to Claim 9, Zhao teaches the cladding material has a microstructure comprising martensite and lower than 1% of residual austenite, thus teaching a martensite range of 99% or more, falling within the claimed range. (para. 34-35, 116).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN105543649)(cited on IDS), as applied to Claim 1 above, in view of Van De Langkruis et al. (US 2013/0189539)(corresponding to WO , cited on IDS).

Van De Langkruis teaches a clad steel plate comprising a base material and cladding material provided on both side surfaces of the base material, wherein a galvanizing coating, which may be formed by electro-galvanizing (i.e. plated layer), is provided on the cladding material surfaces in order to improve corrosion resistance of the clad steel plate. (para. 4-12; claim 17).  In particular, the reference teaches a plated layer comprising Zn, Al, Zn-Al alloy, Zn-Al-Mg alloy, Zn-Ni alloy, Al-Si alloy, or Al-Si-Mg alloy. (para. 11-12).
It would have been obvious to one of ordinary skill in the art to modify the clad steel plate of Zhao to comprise a plated layer comprising Zn, Al, Zn-Al alloy, Zn-Al-Mg alloy, Zn-Ni alloy, Al-Si alloy, or Al-Si-Mg alloy, as taught by Van De Langkruis, in order to obtain a clad steel plate with improved corrosion resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A HEVEY/Primary Examiner, Art Unit 1735